DETAILED ACTION
	This is the first Office action on the merits. Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements filed on May 6, 2019 and August 26, 2020 were received and considered by the examiner.
The reference lined through in the IDS filed August 26, 2020 had been cited in the previously filed IDS and had already been made of record.
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach, disclose, or make obvious a damping ring for a sprocket wheel of a track-type vehicle comprising an annular ring shape and radial thickness, a retention groove integrally formed with the ring body at an outboard side of the ring body, the retention groove having an annular shape and a radial thickness that is less than the ring body radial thickness, wherein the retention groove is dimensioned to have a retention device disposed thereon to retain the damping ring on a sprocket drum outer surface of a sprocket drum of the sprocket wheel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose damping devices for sprocket wheels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./
Examiner, Art Unit 3617                                                                                                                                                                                         
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617